NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

                                               :
DONTA MCMILLAN,                                :
                                               :      Case No. 3:18-cv-13379 (BRM)
                       Plaintiff,              :
                                               :
                       v.                      :      OPINION
                                               :
COMM’R OF THE N.J. DEP’T OF                    :
CORR., et al.,                                 :
                                               :
                       Defendants.             :
                                               :

MARTINOTTI, DISTRICT JUDGE

       Before this Court is a Motion to Dismiss filed by Defendants Virlyn Toure, Carol Milroy

and Xiaomei Chen (collectively, “Medical Defendants”) seeking to dismiss Plaintiff Donta

McMillan’s (“Plaintiff”) claims against them pursuant to Federal Rule of Civil Procedure 12(b)(6).

(ECF No. 44.) Plaintiff filed an Opposition to Defendants’ Motion (ECF No. 47) and the Medical

Defendants filed a Reply (ECF No. 49). Having reviewed the parties’ submissions filed in connection

with the Motion and, having declined to hold oral argument pursuant to Federal Rule of Civil Procedure

78(b), for the reasons set forth below, and for good cause shown, the Motion to Dismiss is GRANTED

IN PART and DENIED IN PART.

I. BACKGROUND 1

       Plaintiff, at all times relevant, was a convicted and sentenced state prisoner housed by the

New Jersey Department of Corrections at the Albert C. Wagner Youth Correctional Facility



1
 For the purposes of this Motion to Dismiss, the Court accepts as true all factual allegations in the
Complaint and draws all inferences in the facts alleged in the light most favorable to the Plaintiff.
See Phillips v. Cty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008).
(“WYCF”) in Bordentown, New Jersey or New Jersey State Prison (“NJSP”) in Trenton, New

Jersey. (Compl. (ECF No. 1) ¶ 4.) On September 10, 2016, a corrections officer at WYCF was

assaulted by another inmate, and the prison went on lockdown for two and a half days. (Id. ¶ 15.)

On September 13, 2016, Corrections Officer Young took Plaintiff from his cell and directed him

to retrieve paper and water from the “dugout,” even though the only inmates allowed out of their

cell during the lockout were kitchen workers and barbers. (Id.)

       As Plaintiff was coming upstairs holding the canister of hot water, Defendant M. Cirulli, a

corrections officer, without provocation, attacked Plaintiff. (Id. ¶ 16.) Several other corrections

officers joined in and “repeatedly and viciously punched, kicked, and beat plaintiff until he could

no longer walk and was unconscious.” (Id. ¶ 17.) Defendant Officers took Plaintiff to a holding

cell and, during the escort, it was readily apparent Plaintiff could not walk. (Id. ¶ 20.) Once he

regained consciousness, he complained of pain to his ribs, difficulty breathing and the inability to

walk. (Id.) Defendant Nurse Virlyn Toure looked at Plaintiff inside the holding cell, claiming to

observe only a laceration to his right upper eyebrow. (Id. ¶ 21.) At that time, Plaintiff complained

of pain to both of his ribs, difficulty breathing, inability to walk, and move his left foot. (Id.)

Plaintiff’s entire face was bloody with lacerations due to the severe beating he received from the

Defendant officers. (Id.) Defendant Toure did not administer immediate medical treatment to

Plaintiff, but notified Defendant Xiaomei Chen who ordered, via telephone, Plaintiff be transported

to the infirmary for examination and treatment. (Id.)

       Without Plaintiff being seen by a doctor or receiving any medical treatment or evaluation,

Defendant Toure cleared Plaintiff to be transported to NJSP. (Id. ¶ 22.) Upon arrival at NJSP,

Plaintiff again was not taken to the infirmary, but placed in solitary confinement and provided with

only a foam mattress inside of his cell. (Id. ¶ 23.) Despite his complaints to Defendant Carol



                                                 2
Milroy, RN that he could not breathe, he believed his ribs were broken, he could not walk, and he

was in great pain, Plaintiff received no medical treatment whatsoever. (Id.) Moreover, Defendant

Milroy “minimized Plaintiff’s medical condition and otherwise falsified her report even though

she knew he suffered from asthma and was complaining that he could not breathe, and that his ribs

were fractured.” (Id.) According to Nurse Milroy’s medical report, Plaintiff informed her he had

an altercation with officers after they told him to leave Mental Health pertaining to his medications

and adjustments. (Id. ¶ 24.) Plaintiff never had a mental health history and never informed Nurse

Milroy he had spoken to them on the day of the incident. (Id.) Defendant Dr. Xiaomei Chen, via

telephone, indicated Plaintiff would be evaluated the following morning, but no one ever evaluated

Plaintiff for his injuries, and he remained in solitary confinement for approximately three months

before he was transferred to administrative segregation for 365 days. (Id.)

        On February 15, 2019, the Medical Defendants filed the present Motion to Dismiss. (ECF

No. 44.) They raise the following grounds: (1) Plaintiff’s claims under the Fourteenth Amendment

should be dismissed because he was a convicted and sentenced prisoner at the time of the alleged

incidents; (2) Plaintiff fails to state a claim under the Eighth Amendment; (3) the New Jersey Civil

Rights Act claims should be dismissed for the same reasons as the § 1983 claims; (4) Plaintiff’s

infliction of emotional distress claim must be dismissed because he failed to file a Notice of Tort

Claim. (Id.)

II. LEGAL STANDARD

        In deciding a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a district

court is “required to accept as true all factual allegations in the complaint and draw all inferences in

the facts alleged in the light most favorable to the [plaintiff].” Phillips v. Cty. of Allegheny, 515 F.3d

224, 228 (3d Cir. 2008). “[A] complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                                    3
omitted). However, the plaintiff’s “obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

action.” Id. (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as

true a legal conclusion couched as a factual allegation.” Papasan, 478 U.S. at 286. Instead, assuming

the factual allegations in the complaint are true, those “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555.

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the pleaded factual

content allows the court to draw the reasonable inference that the defendant is liable for misconduct

alleged.” Id. This “plausibility standard” requires the complaint allege “more than a sheer possibility

that a defendant has acted unlawfully,” but it “is not akin to a probability requirement.’” Id. (quoting

Twombly, 550 U.S. at 556). “Detailed factual allegations” are not required, but “more than an

unadorned, the defendant-harmed-me accusation” must be pled; it must include “factual

enhancements” and not just conclusory statements or a recitation of the elements of a cause of action.

Id. (citing Twombly, 550 U.S. at 555, 557).

        “Determining whether a complaint states a plausible claim for relief [is] . . . a context-specific

task that requires the reviewing court to draw on its judicial experience and common sense.” Iqbal,

556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is

entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). However, courts are “not compelled to

accept ‘unsupported conclusions and unwarranted inferences,’” Baraka v. McGreevey, 481 F.3d 187,

195 (3d Cir. 2007) (quoting Schuylkill Energy Res. Inc. v. Pa. Power & Light Co., 113 F.3d 405, 417

(3d Cir. 1997)), nor “a legal conclusion couched as a factual allegation.” Papasan, 478 U.S. at 286.



                                                    4
       While, as a general rule, the court may not consider anything beyond the four corners of the

complaint on a motion to dismiss pursuant to Rule 12(b)(6), the Third Circuit has held “a court may

consider certain narrowly defined types of material without converting the motion to dismiss [to one

for summary judgment pursuant to Rule 56].” In re Rockefeller Ctr. Props. Sec. Litig., 184 F.3d 280,

287 (3d Cir. 1999). Specifically, courts may consider any “‘document integral to or explicitly relied

upon in the complaint.’” In re Burlington Coat Factory Secs. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997)

(quoting Shaw v. Dig. Equip. Corp., 82 F.3d 1194, 1220 (1st Cir. 1996)).

III. DECISION

       A. § 1983 and NJCRA Claims 2

                1. Fourteenth Amendment

       A prisoner’s Eighth Amendment right to be free of cruel and unusual punishment is

violated where prison officials are deliberately indifferent to the plaintiff’s serious medical needs.

King v. Cty. of Gloucester, 302 F. App’x 92, 96 (3d Cir. 2008) (citing City of Revere v. Mass. Gen.

Hosp., 463 U.S. 239, 243-44 (1983)); see also Estelle v. Gamble, 429 U.S. 97, 104 (1976). The

Eighth Amendment’s protections, however, apply only after a prisoner has been sentenced and

convicted. King, 302 F. App’x at 96; Hubbard v. Taylor, 399 F.3d 150, 164 (3d Cir. 2005). Where

a prisoner has not yet been convicted, the Fourteenth Amendment applies. King, 302 F. App’x at

96.

       At the time of the incidents in the Complaint, it is undisputed Plaintiff was a convicted and

sentence state prisoner. (ECF No. 1 ¶ 4.) Therefore, to the extent Plaintiff intended to raise a denial



2
  The same analysis used for the § 1983 claims applies to the NJCRA claims. See Estate of Martin
v. U.S. Marshals Serv. Agents, 649 F. App’x 239, 245 n.4 (3d Cir. 2016) (“[I]t appears undisputed
that [p]laintiffs’ claims under the New Jersey Constitution and the New Jersey Civil Rights Act
trigger the same legal elements and principles as . . . [the] federal causes of action [under Section
1983].”).
                                                  5
of medical care claim under the Fourteenth Amendment, such a claim is dismissed. As a convicted

and sentenced prisoner, the Eighth Amendment governs his denial of medical care claim. Id.; City

of Revere, 463 U.S. at 243–44 (“The Eighth Amendment’s proscription of cruel and unusual

punishments is violated by ‘deliberate indifference to serious medical needs of prisoners.’”

(quoting Estelle, 429 U.S. at 104 (emphasis added))).

               2. Eighth Amendment

       The Eighth Amendment prohibits the states from inflicting “cruel and unusual

punishments” on those convicted of crimes. Rhodes v. Chapman, 452 U.S. 337, 344–46 (1981).

This proscription against cruel and unusual punishment requires prison officials to provide inmates

with adequate medical care. Estelle, 429 U.S. at 103–04. In order to set forth a cognizable claim

for a violation of his right to adequate medical care, an inmate must allege: (1) a serious medical

need; and (2) behavior on the part of prison officials that constitutes deliberate indifference to that

need. Id. at 106.

       To satisfy the first prong of the Estelle inquiry, the inmate must demonstrate his medical

needs are serious. Serious medical needs include those that have been diagnosed by a physician as

requiring treatment or are so obvious a lay person would recognize the necessity for a doctor’s

attention, and those conditions which, if untreated, would result in lifelong handicap or permanent

loss. Monmouth Cty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987).

       The second element of the Estelle test requires an inmate to show prison officials acted

with deliberate indifference to his serious medical need. “Deliberate indifference” is more than

mere malpractice or negligence; it is a state of mind equivalent to reckless disregard of a known

risk of harm. Farmer v. Brennan, 511 U.S. 825, 837–38 (1994). Furthermore, a prisoner’s

subjective dissatisfaction with his medical care does not in itself indicate deliberate indifference.



                                                  6
Andrews v. Camden Cty., 95 F. Supp. 2d 217, 228 (D.N.J. 2000). Similarly, “mere disagreements

over medical judgment do not state Eighth Amendment claims.” White v. Napoleon, 897 F.2d

103, 110 (3d Cir. 1990). “Courts will disavow any attempt to second-guess the propriety or

adequacy of a particular course of treatment . . . [which] remains a question of sound professional

judgment. Implicit in this deference to prison medical authorities is the assumption that such

informed judgment has, in fact, been made.” Inmates of Allegheny Cty. Jail v. Pierce, 612 F.2d

754, 762 (3d Cir. 1979) (internal quotations and citations omitted). Even if a doctor’s judgment

concerning the proper course of a prisoner’s treatment ultimately is shown to be mistaken, at most

what would be proved is medical malpractice and not an Eighth Amendment violation. Estelle,

429 U.S. at 105–06; White, 897 F.2d at 110.

               Where prison authorities deny reasonable requests for medical
               treatment, however, and such denial exposes the inmate ‘to undue
               suffering or the threat of tangible residual injury,’ deliberate
               indifference is manifest. Similarly, where ‘knowledge of the need
               for medical care [is accompanied by the] ... intentional refusal to
               provide that care,’ the deliberate indifference standard has been
               met.... Finally, deliberate indifference is demonstrated ‘[w]hen ...
               prison authorities prevent an inmate from receiving recommended
               treatment for serious medical needs or deny access to a physician
               capable of evaluating the need for such treatment.

Monmouth Cty. Corr. Inst. Inmates, 834 F.2d at 346 (citations omitted). “[I]f necessary medical

treatment [i]s . . . delayed for non-medical reasons, a case of deliberate indifference has been made

out.” Id.

        With regard to Defendant Toure, a nurse at WYCF, Plaintiff alleges she observed him in

the holding cell immediately after the incident and, despite his bleeding head and complaints of

pain to both of his ribs, difficulty breathing, inability to walk or move his left foot, she did not

administer medical treatment to him. (ECF No. 1 ¶ 21.) Instead, she spoke to Dr. Chen via

telephone who ordered Plaintiff be transported to NJSP for examination and treatment. (Id.)

                                                 7
Defendants Toure and Chen argue these allegations do not amount to deliberate indifference. (ECF

No. 44-1 at 6-7.)

        The Court disagrees. Accepting the allegations of the Complaint as true, Plaintiff was

suffering from a bleeding laceration on his head; was having difficulty breathing; and was unable

to walk or use his foot. Despite these ailments of which they were aware, Defendants Toure and

Chen did not take any action or provide any medical treatment at that time. While the lack of action

could reflect a decision about the proper course of treatment, such allegations could also show an

intentional refusal to provide care, which would establish deliberate indifference. See Monmouth

Cty. Corr. Inst. Inmates, 834 F.2d at 346. As a result, and drawing all inferences in favor of the

Plaintiff, Defendants’ Motion to Dismiss is denied.

        With regards to Defendant Milroy, a nurse at NJSP, Plaintiff alleges she failed to provide

him with any medical treatment despite his complaints to her he could not breathe; he believed his

ribs were broken; he could not walk; and he was in great pain. (ECF No. 1 ¶ 23.) Defendant Milroy

argues Plaintiff’s allegations regarding her “falsified medical report” show he received medical

care from her, and he is just dissatisfied with her conclusion. (ECF No. 44 at 7-8.) While Defendant

Milroy is correct that mere disagreement with a course of treatment does not demonstrate

deliberate indifference, the Court does not agree with her suggestion that merely because she saw

Plaintiff at his cell and produced a report, she could not still have been deliberately indifferent. See

Rouse, 182 F.3d at 197 (finding that deliberate indifference can be established “where [a] prison

official: (1) knows of a prisoner’s need for medical treatment but intentionally refuses to provide

it; (2) delays necessary medical treatment based on a non-medical reason”) The allegations state

Defendant Milroy knew about his bleeding, breathing difficulties and great pain, but did not

provide treatment; if true, that is not “mere disagreement.”



                                                   8
       It may ultimately be shown Defendant Milroy did conduct an evaluation and, in her medical

opinion, treatment was unnecessary; however, at this motion to dismiss stage, taking all of

Plaintiff’s allegations as true, the Court finds Plaintiff has sufficiently alleged serious medical

needs to which Defendant Milroy was deliberately indifferent. Therefore, Defendant Milroy’s

Motion to Dismiss this claim is also denied.

               3. Tort Claims Act

       In the Complaint, Plaintiff asserts a state law claim for infliction of emotional distress.

Both parties agree as employees of a public entity, the Medical Defendants are entitled to notice

pursuant to the New Jersey Tort Claims Act, N.J. Stat. Ann. § 59:8-8, for this claim. Defendants

argue the claim must be dismissed because Plaintiff failed to “allege that he filed the required

notice at any time.” (ECF No. 44 at 12.) However, Defendants are incorrect. In the Complaint,

Plaintiff states that he “filed a timely Notice of Tort Claim and thus has preserved all of his state

rights.” (Compl. ¶ 38.) Therefore, Defendants’ Motion is denied.

IV. CONCLUSION

       For the reasons set forth above, Defendants’ Motion to Dismiss is GRANTED as to

Plaintiff’s § 1983 and NJCRA claims for denial of medical treatment under the Fourteenth

Amendment. The Motion is DENIED on all other grounds. An appropriate order follows.



Dated: September 30, 2019

                                                      /s/ Brian R. Martinotti
                                                      HON. BRIAN R. MARTINOTTI
                                                      UNITED STATES DISTRICT JUDGE




                                                 9
